Citation Nr: 1147324	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-12 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychological disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

2.  Entitlement to service connection for a gynecological disorder, to include uterine fibroids and status post hysterectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1984 to January 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Cleveland, Ohio that denied the issues on appeal.  During the appeal, jurisdiction was transferred to the Pittsburgh, Pennsylvania RO.  

The RO previously denied service connection for PTSD in March 2003 and November 2005.  The instant claim for service connection for an acquired psychiatric disorder is based on additional psychiatric diagnoses that were not considered in the March 2003 and November 2005 RO decisions.  The issue must be adjudicated without regard to prior denials that did not consider the additional psychiatric diagnoses.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Hence, the instant claim for service connection for an acquired psychiatric disorder must be decided without regard to the prior denial of service connection for PTSD.  



FINDINGS OF FACT

1.  The Veteran's reports of in-service multiple episodes of sexual trauma are credible and supported by evidence of behavior changes in response to the trauma.  

2.  The Veteran has current psychiatric disabilities, namely PTSD, major depressive disorder, and obsessive compulsive disorder as the result of an in-service stressor.

2.  Uterine fibroids leading to a hysterectomy are related to hazardous environmental exposure during service.  



CONCLUSIONS OF LAW

1.  A current psychiatric disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 

2.  The criteria for the establishment of service connection for a gynecological disorder, to include uterine fibroids and status post hysterectomy are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the claims for service connection, the claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Laws and regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(4) (2011).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id.

During the pendency of the appeal, the Court held that a claim for service connection for a psychiatric disability encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, in a claim for service connection for PTSD, the Board typically adjudicates all diagnosed psychiatric disorders even if they are not specifically claimed by the Veteran.

(i) Acquired psychiatric disorder

Service records reflect that the Veteran served in the Gulf War from December 1990 to May 1991.  Her military occupational specialty was small arms repair.  Service treatment records do not reflect any complaints or findings relating to personal assault or sexual abuse.  

In March 2002, the Veteran sought psychiatric treatment from Dr. AL.  She complained of sleeping difficulties, mood swings, and depressed mood.  Dr. AL assessed her as having major depression.  

In November 2002, private psychiatric records show that the Veteran had a considerable amount of depressive and anxiety symptoms during the past six months.  Mental status examinations showed the Veteran to be alert and oriented with an anxious and depressed mood.  She did not have any perceptual disturbance or psychosis.  The examiner noted "vague" PTSD symptoms.  He diagnosed major depressive disorder and generalized anxiety disorder.  

In December 2002, the Veteran submitted a statement describing the personal assaults she experienced during her Gulf War service.  She reported that in-service stress from personnel management responsibilities, witnessing a jet crash, and unspecified sexual harassment, led her to have a drastically changed personality and caused the dissolution of her first marriage.  

Additionally, her mother submitted a statement attesting to drastic personality changes in the Veteran following her return from the Gulf War.  A co-worker also reported on the Veteran's current odd behavior caused by mood swings.  

In February 2005, the Veteran stated that she had a very difficult time adjusting after separation.  She had depression and used alcohol for self medication.  She had a tubal ligation against her physician's recommendation, due to her depression.  During service, her platoon sergeant repeatedly coerced her into performing sexual acts.  Following this period of abuse, she had severe depression.  News coverage of Iraq in 2002 exacerbated her psychological symptoms.    

In May 2005, the Veteran asserted that she had anxiety, depression, and other psychological problems due to service, rather than PTSD.  She reported a stressor of near constant sexual harassment by her platoon sergeant while stationed in Southwest Asia. 

The Veteran underwent a VA examination in May 2005.  She complained primarily about anxiety type symptoms.  The only reported stressor was sexual coercion by her platoon sergeant.  He threatened to punish her entire platoon if she did not agree to his demands.  She described her post military adjustment as very difficult.  She obtained a divorce, drank heavily, and lived alone.  However, she was eventually able to complete college and find employment.  She remarried in approximately 2001 and adopted a daughter.  

Mental status examination showed normal conversational ability and appropriate appearance.  The examiner noted that the Veteran's anxiety may impair her ability to communication effectively.  The Veteran also described having obsessive and ritualistic behaviors.  The examiner concluded that the Veteran did not report a stressor meeting the DSM-IV criterion to support a PTSD diagnosis.  He diagnosed anxiety disorder, major depressive disorder, and history of alcohol abuse.  He commented that the alcohol abuse was caused by the other two psychiatric diagnoses.  

In April 2006, the Veteran's sister submitted a statement.  She observed that the Veteran's personality had drastically changed for the worse following service.  She believed the Veteran had turned into a completely different person following her traumatic experiences during Desert Storm.  

In May 2006, the Veteran recounted her personal history during and after service.  She adamantly asserted that her psychological problems were related to her Gulf War service.  

In December 2006, the Veteran underwent another VA psychiatric examination by the examiner who conducted the May 2005 examination.  She reported having significant mood swings, obsessive thoughts, and irritability.  She asserted that her psychological symptoms were related to her Gulf War service.  She reported that following separation her symptoms gradually decreased, but returned with the news coverage of the September 11th terrorist attack.  Following the terrorist attack, her anxiety, depression, mood swings, and anger problems resumed.  

Mental status examination showed the Veteran to have an appropriate appearance and be conversational.  Affect was somewhat flattened, and the examiner noted her reports of inappropriate affective expression.  The examiner again noted ongoing obsessive and ritualistic behavior.  She also described having panic attacks.  The examiner diagnosed major depressive disorder, obsessive-compulsive disorder, panic disorder with agoraphobia, and history of alcohol abuse in sustained remission.

A VA social worker assessment, dated in July 2008, reflects that the Veteran sought treatment for anxiety.  She was noted to have a tumultuous childhood and sexual trauma during military service.  The social worker diagnosed anxiety, military sexual trauma, and PTSD.  In November 2008, the Veteran contacted a VA social worker for anxiety medication.  She was having difficulty coping with increased stress.  

The Veteran underwent the most recent VA psychological examination in June 2010.  The examiner reviewed the claims.  The Veteran reported sexual coercion during service and how this had a profound effect.  It led her to have a tibual ligation, shave her head, and divorce her first husband.  She continued to have social anxiety with common activities, such as shopping or going to movies.  She also had irritability, sleep disturbances, and poor concentration.  Mental status examination showed the Veteran to have an appropriate appearance and spontaneous conversation.  Thought process was normal and free of delusions or hallucinations.  She had difficulty with obsessive thoughts and behaviors following service.  

The examiner believed that the Veteran was the victim of military sexual trauma.  He assessed the event as being out of her control and involving her being personally threatened.  He cited her ongoing sleep difficulties, interpersonal relationships, irritability, and impulse control problems as factors that supported a current PTSD diagnosis.  He diagnosed PTSD, obsessive-compulsive disorder, and major depressive disorder.  He believed all three diagnoses were related to military sexual trauma.  

In June 2011, the Veteran's mother, aunt, and childhood friend submitted statements reporting a drastic change in the Veteran's personality following service.  The Veteran also submitted another statement detailing the sexual coercion she experienced during service.  
    
The record supporting the Veteran's reports of in-service sexual coercion includes her own lay statements, and the June 2010 VA examiner's findings of behavior changes in response to the assault and his assessment of her credibility.  

The Veteran is competent to report about the sexual assault.  The record confirms that the Veteran served in Southwest Asia December 1990 to May 1991.  Her reports have been consistent and there is no evidence to contradict them.  The Board finds her lay reports credible.  Davidson; Buchanan.    

The June 2010 VA examination report links the currently diagnosed PTSD, obsessive-compulsive disorder, and major depressive disorder to the Veteran's experience of sexual coercion during service.  Although the May 2005 VA examiner did not believe the Veteran had a stressor to support a PTSD diagnosis, the June 2010 examiner included an explanation that the sexual coercion would be considered personally threatening and he considered it a sufficient PTSD stressor.  The Board finds the June 2010 medical opinion probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  The criteria for service connection for PTSD, obsessive-compulsive disorder, and major depression are met.  The appeal is granted.

(ii) Service connection for a gynecological disorder, to include uterine fibroids and status post hysterectomy  

Service treatment records show that the Veteran had several abnormal Pap smears.  She was considered to have mild dysplasia of the cervix.  She had a cryosurgical procedure in April 1989.  Service treatment records from August 1990 reflect that the Veteran complained about prolonged vaginal bleeding.  

In January 1996, the Veteran underwent a tubal ligation.  Clinical findings showed a normal uterus, normal right fallopian tube and ovary, and normal left tube.  However, a hemorrhagic cyst was found on the left ovary.  

In August 2006, the Veteran complained of prolonged bleeding.  In October 2006, the Veteran underwent a hysterectomy due to uterine fibroids.  

In a December 2006 statement, the Veteran reported that she had experienced difficulties with vaginal bleeding beginning in service.  She tried several medications, but each one presented significant side effects.  The vaginal bleeding only ceased after the hysterectomy.  

Private medical records, dated in June 2009, included an ultrasound of the pelvis.  They were consistent with the prior hysterectomy and showed a left ovarian cyst.  However, the examiner noted it should resolve on its own.  

In September 2010, the Veteran underwent a VA gynecological examination.  She reported dysfunctional bleeding that began in 1988.  She had been exposed to sand particles, pesticides, insecticides, human waste burning, and fuel fumes while serving in the Gulf War.  In 2006, she had abdominal pain, bowel, and bladder symptoms that required a hysterectomy.  Review of a prior pelvic and rectal examination was normal.  

The examiner diagnosed a history of dysfunctional bleeding, history of uterine fibroids, and hysterectomy completed in 2006.  The examiner commented that the uterine fibroids resulting from the hysterectomy were at least as likely as not related to hazardous environmental exposure during the Gulf War.  

The record shows the Veteran reporting a continuity of symptomatology of vaginal bleeding beginning in service and ending with the October 2006 hysterectomy.  She is competent to report such symptoms and there is no evidence to contradict her reports.  Her lay reports are credible.  Davidson; Buchanan.  The examiner conducting the September 2010 VA examination linked her history of uterine fibroids leading to the hysterectomy to hazardous environmental exposure during active service.  Although he did not provide an explanation for his opinion, VA regulations list menstrual disorders as a sign of an undiagnosed illness for Persian Gulf Veterans.  38 C.F.R. § 3.317(b).  There is no additional medical evidence to undermine or weigh against the September 2010 VA examination report.  Service connection for gynecological disorder, to include uterine fibroids and status post hysterectomy is granted.  
 

ORDER

Service connection for a psychiatric disability, namely PTSD, obsessive-compulsive disorder, and major depression, is granted.

Service connection for gynecological disorder, to include uterine fibroids and status post hysterectomy is granted.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


